
	
		I
		111th CONGRESS
		1st Session
		H. R. 2041
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a program to provide child care through
		  public-private partnerships.
	
	
		1.Short titleThis Act may be cited as the
			 Child Care Public-Private Partnership
			 Act of 2009.
		2.Establishment of
			 business incentive grant programThe Secretary of Health and Human Services
			 shall establish a program to make grants to—
			(1)businesses and
			 consortia—
				(A)to pay start-up
			 costs incurred to provide child care services; or
				(B)to provide
			 additional child care services needed by the employees of such businesses;
			 and
				(2)nonprofit business
			 organizations to provide technical information and assistance to enable
			 businesses to provide child care services.
			3.Eligibility to
			 receive grantsTo be eligible
			 to receive a grant under section 2, a business, nonprofit business
			 organization, or consortium shall submit to the Secretary an application in
			 accordance with section 4.
		4.ApplicationThe application required by section 3 shall
			 be submitted by a business, nonprofit business organization, or consortium at
			 such time, in such form, and containing such information as the Secretary may
			 require by rule, except that such application shall contain—
			(1)an assurance that
			 the applicant shall expend, for the purpose for which such grant is made, an
			 amount not less than 200 percent of the amount of such grant;
			(2)an assurance that
			 such applicant will expend such grant for the use specified in paragraph (1) or
			 (2) of section 2, as the case may be;
			(3)an assurance that
			 such applicant will employ strategies to ensure that child care services
			 provided by such applicant, or provided with the technical information and
			 assistance made available by such applicant, are provided at affordable rates,
			 and on an equitable basis, to low- and moderate-income employees;
			(4)an assurance that
			 such applicant—
				(A)in the case of a
			 business or consortium, will comply with all State and local licensing
			 requirements applicable to such business or consortium concerning the provision
			 of child care services; or
				(B)in the case of a
			 nonprofit business organization, will employ procedures to ensure that
			 technical information and assistance provided under this Act by such business
			 organization will be provided only to businesses that provide child care
			 services in compliance with all State and local licensing requirements
			 applicable to child care providers in such State; and
				(5)in the case of a
			 business or consortium, an assurance that if the employees of such applicant do
			 not require all the child care services for which such grant and the funds
			 required by paragraph (1) are to be expended by such applicant, the excess of
			 such child care services shall be made available to families in the community
			 in which such applicant is located.
			5.Selection of
			 granteesFor purposes of
			 selecting applicants to receive grants under this Act, the Secretary shall give
			 priority to businesses that have fewer than 100 full-time employees. To the
			 extent practicable, the Secretary shall—
			(1)make grants
			 equitably under this Act to applicants located in all geographical regions of
			 the United States; and
			(2)give priority to
			 applicants for grants under section 2(1).
			6.DefinitionsAs used in this Act:
			(1)BusinessThe
			 term business means a person engaged in commerce whose primary
			 activity is not providing child care services.
			(2)Child care
			 servicesThe term child care services means care for
			 a child that is—
				(A)provided on the
			 site at which a parent of such child is employed or at a site nearby in the
			 community; and
				(B)subsidized at
			 least in part by the business that employs such parent.
				(3)ConsortiumThe
			 term consortium means 2 or more businesses acting jointly. A
			 consortium may also include a nonprofit private organization.
			(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $25,000,000 for each of the
			 fiscal years 2010 through 2012.
		
